Wood, J., (after stating the facts). The injury of appellant was the result of- his own negligence. If it be conceded that it was the duty of the appellee to have exercised ordinary care to provide a safe place for its employees to lodge at night while engaged in the work of “fireproofing” 'bridges, the uncontroverted evidence shows that it had performed that duty. The watchman’s car was perfectly safe as lodging quarters. There is no pretense in the evidence to the contrary. Appellant’s injury was caused solely by his own carelessness in walking too near the edge of the platform while he was assisting in the preparation of a meal. -But it was not the duty of appellee to provide the fire box where the meals were cooked, nor to direct the movements of its employees while they were preparing their meals. That was their o.wn affair. There was ample room on the platform for all purposes in this regard. If appellant and his fellow workman placed the fire box too near the edge of the platform, so that there was not room to move around it in safety, the appellee is not responsible for that. Appellee too was not charged with the duty of seeing that its employees, wdiile moving around upon and over the platform, had their “lamps trimmed and burning.” That too was a matter for the employees. The conditions that surrounded appellant at the time of' the injury were perfectly obvious to appellant, for he assisted in creating them or knew all about them. There was no danger to one who exercised ordinary care for his own protection. An adult in the possession of his faculties must have known that if he walked or slipped off a bridge or trestle twenty-three feet high he would likely suffer bodily injury. He must have known, too, that this was likely to occur if he moved about on a platform without sufficient light to guide his footsteps. The facts are undisputed, and, when viewed in the light of common knowledge and experience, they necessarily show that appellant did not use the ordinary precautions and vigilance which a man of ordinary prudence would be expected to exercise under similar circumstances. It was therefore the duty of the court to direct a verdict for appellee. Gaffney v. Brown, 23 N. E. 233; Johnson v. Willcox, 19 Atl. 939; Hilsenbeck v. Guhring, 30 N. E. 580. Appellee owed appellant no duty that it had not performed. There is no principle of law that would render appellee liable in damages under the facts of this record for the injuries sustained by appellant. The cases cited by appellant are not applicable to-the facts presented by this record. The court did not err in directing a verdict for appellee. The judgment is correct. Affirm.